OPINION
By THE COURT:
Submitted on motion of Miami Savings and Loan Company to withhold entry on the decision heretofore made in the *350appeal in this case on questions of law until the determination of the appeals on questions of law and fact.
After due consideration the Court is of the opinion that it would be for the best interests of all parties to the case to withhold the entry until the determination of the law and fact appeals.
Motion sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.